PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jones et al.
Application No. 15/670,743
Filed: August 07, 2017
For: METHODS OF USE AND PHARMACEUTICAL COMBINATIONS OF HISTONE DEACETYLASE INHIBITORS AND CD20 INHIBITORY ANTIBODIES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 29, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of November 15, 2019, which set a shortened statutory period for reply of three months. Three months Extension of times under 37 CFR 1.136(a) were filed May 14, 2020. Accordingly, the applicant became abandoned on  (add the abandoned date).  A Notice of Abandonment was mailed December 23, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 1643 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions